Citation Nr: 0315965	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from July 1969 to July 1971, 
and from December 1980 to November 1982.  The second term of 
service ended with an administrative discharge characterized 
as under other than honorable conditions.  By an August 1983 
decision, the RO determined that the discharge from this 
second term of service was a discharge not under conditions 
other than dishonorable and was therefore a bar to, among 
other things, VA compensation benefits.  

This case was previously before the Board in March 2002.  The 
Board denied service connection for PTSD, and remanded the 
claim of service connection for psychiatric disability other 
than PTSD.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
By an order dated March 28, 2003, the Court vacated the 
Board's March 2002 decision that had denied service 
connection for PTSD.  The matter was remanded by the Court 
for further adjudication.

While the case was pending before the Court, the RO took 
action on March 3, 2003, based on evidence it had obtained 
pursuant to the Board's March 2002 remand of the claim of 
service connection for psychiatric disability other than 
PTSD.  By its March 3, 2003, decision, the RO granted service 
connection for PTSD.  Nevertheless, when the RO discovered 
later in March 2003 that the PTSD claim was pending before 
the Court, it "voided" the grant of service connection.  

The veteran's representative, in June 2003, argued that the 
Board should remand this case to the RO so that the RO could 
implement the grant of service connection that it was 
prepared to issue in March.  The representative indicated 
that he had been advised by the RO that the RO had to wait 
until the Board remanded the case before the grant could be 
implemented.  Although a March 25, 2003, memorandum prepared 
at the RO raised concerns about the propriety of the grant of 
service connection, the recent comment by the veteran's 
representative indicates that the RO has suggested to him 
that the March 3, 2003, decision will in fact be implemented 
upon return of the case to the RO.  

It is very peculiar that the RO would act on an issue decided 
by the Board in March 2002, and not act on the issue the 
Board remanded.  Nevertheless, the Board agrees with the 
veteran's representative that the case should be returned to 
the RO for the RO to again address what it started with the 
creation of the March 3, 2003, rating decision.  

With respect to the issue of service connection for a 
psychiatric disability other than PTSD, the Board's March 
2002 remand order directed the RO to provide the veteran a VA 
psychiatric examination.  The examiner was asked to ascertain 
whether the veteran had a psychiatric disability other than 
PTSD, and if so, to state the medical probabilities that it 
was attributable to the veteran's first period of service 
(July 1969 to July 1971).  Action should be taken to have 
this question answered, as well as the question of whether 
any psychiatric disability other than PTSD has been caused or 
made worse by PTSD, if extant.

The Board notes that subsequent to the March 2002 remand, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to undertake 
evidentiary development on its own) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  Consequently, the additional 
development sought in this case must be obtained by way of a 
remand to the RO.

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be scheduled for a 
psychiatric examination.  Psychological 
testing should be conducted with a view 
toward determining the exact 
diagnosis(es).  Following such testing 
and psychiatric interview, the examiner 
should provide an opinion as to the 
medical probabilities that each diagnosed 
psychiatric disability is attributable to 
the veteran's first period of military 
service.  If psychiatric disability other 
than PTSD is diagnosed, the examiner 
should also state whether any such 
disability has been caused or made worse 
by PTSD.  In so doing, the examiner 
should review the entire claims file, 
including service medical records related 
to the veteran's first period of service.

2.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled in accordance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) , the RO 
should adjudicate the claims of service 
connection for PTSD and for a psychiatric 
disability other than PTSD.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and any other applicable 
period for providing information or evidence has expired, 
38 U.S.C.A. § 5103(a) (West 2002), the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

